      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

 KATHI CARLTON, ET AL.                                               CIVIL ACTION


 VERSUS                                                              NO. 21-272


 ALLSTATE PROPERTY AND                                               SECTION: “G”
 CASUALTY INSURANCE COMPANY,
 ET AL.


                                          ORDER AND REASONS
       Plaintiffs Kathi Carlton (“Carlton”), Chansley McCurley (“McCurley”), and Fabron

Heidleberg (“Heidleberg”) (collectively, “Plaintiffs”) bring this suit against Defendants Allstate

Property and Casualty Insurance Company (“Allstate”) and RLI Insurance Company (“RLI”)

(collectively, “Defendants”). 1 Plaintiffs seek to recover damages from Defendants for injuries

arising out of a car accident. 2 Before the Court is RLI’s “Second Motion to Dismiss.” 3 Having

considered the motion, the memoranda in support and opposition, the record, and the applicable

law, the Court grants the motion.




       1
           Rec. Doc. 1-1; Rec. Doc. 22.
       2
           Rec. Doc. 1-1; Rec. Doc. 22.
       3
           Rec. Doc. 28.

                                                  1
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 2 of 16




                                                  I. Background

       On November 23, 2020, Plaintiffs filed a complaint in the 22nd Judicial District Court for

the Parish of St. Tammany, State of Louisiana. 4 On February 9, 2021, Defendants removed the

case to this Court, asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332. 5

       In the Petition, Plaintiffs alleged that Carlton was insured under a policy with Allstate and

an umbrella uninsured/underinsured motorist (“UIM”) policy with RLI. 6 Plaintiffs claimed that on

October 25, 2019, Carlton was driving her vehicle on Interstate 59 with McCurley and Heidleberg

as her passengers. 7 Plaintiffs alleged that as Carlton’s vehicle slowed down due to traffic, it was

rear-ended by another vehicle. 8

       On March 18, RLI filed a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). 9 RLI argued that McCurley and Heidleberg did not allege any facts to support a claim

against RLI. 10 RLI also argued that Carlton was not covered under the terms of her umbrella policy

with RLI at the time of the accident because she did not maintain sufficient underlying coverage

as required by the terms of the umbrella policy. 11 Specifically, RLI argued that the policy it issued

to   Carlton           “required   Carlton   to     have   and    maintain   a   minimum   underlying



       4
           Rec. Doc. 1-1.
       5
           Rec. Doc. 1.
       6
           Rec. Doc. 1-1 at 1.
       7
           Id. at 2.
       8
           Id.
       9
           Rec. Doc. 11.
       10
            Rec. Doc. 11-1 at 5.

       11
            Id. at 6–9.

                                                       2
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 3 of 16




[Uninsured/Underinsured Motorists (“UIM”)] limit of $500,000 each person/$500,000 each

occurrence or Combined Single Limit of $500,000 each occurrence” and that Carlton’s failure to

maintain said minimum limit “eliminates coverage” under the umbrella policy. 12

       On May 17, 2021, the Court denied the motion. 13 As Carlton failed to satisfy the minimum

limits required for coverage under the RLI umbrella policy, the Court found that Carlton was not

insured under the RLI policy at the time of the alleged accident. 14 However, the Court noted that

Carlton appeared to argue that RLI owed a separate duty to her. 15 Given that Plaintiffs failed to

include facts to support any such claim against RLI in the Petition, the Court granted Plaintiffs

leave to file an amended complaint. 16

       On May 31, 2021, Carlton filed an amended complaint. 17 Heidleberg and McCurley did

not file an amended pleading. In the Amended Complaint, Carlton brings a host of claims against

RLI. First, Carlton claims that RLI breached a duty to her by failing “to procure the coverages for

which she applied.” 18 Next, Carlton alleges that RLI violated Louisiana Revised Statute § 22:41

(“Section 22:41”), under which Carlton contends she had “a right to be treated fairly and be free

from unfair or deceptive acts or practices.” 19 Carlton claims that RLI never informed her that her


       12
            Id.

       13
            Rec. Doc. 21.
       14
            Id. at 10.

       15
            Id.

       16
            Id.

       17
            Rec. Doc. 22.
       18
            Id. at 3.
       19
            Id.

                                                3
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 4 of 16




underlying policy was insufficient and never asked her for documentation regarding her underlying

coverage. 20 Instead, Plaintiff contends that RLI continued to accept Carlton’s premium

payments. 21

       Carlton further alleges that RLI is “estopped from precluding [] coverage” because under

Louisiana law, RLI had a duty to investigate whether Carlton had sufficient underlying coverage. 22

Carlton alleges that RLI committed fraud “by taking her premiums for five plus years and now . . .

tak[ing] the position there is no coverage.” 23 Moreover, Carlton claims that RLI “received an

unjust enrichment by accepting premiums” and alleges that RLI acted arbitrarily in refusing

coverage. 24

       On June 14, 2021, RLI filed the instant second motion to dismiss pursuant to Rule

12(b)(6). 25 On June 22, 2021, Carlton filed an opposition. 26 On June 30, 2021, with leave of Court,

RLI filed a reply in further support of the motion to dismiss.27




       20
            Id.
       21
            Id.
       22
            Id. at 4.
       23
            Id.
       24
            Id. at 4–5.
       25
            Rec. Doc. 28.
       26
            Rec. Doc. 29.
       27
            Rec. Doc. 33.

                                                 4
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 5 of 16




                                     II. Parties’ Arguments

A.     RLI’s Arguments in Support of the Motion

       RLI first argues that given that “Chansley McCurley and Fabron Heidleberg did not file an

amended petition, the Court should summarily dismiss those claims against RLI with prejudice.”28

       As for Carlton’s claims, RLI makes several arguments in favor of dismissal. 29 First, RLI

argues that under the unambiguous language of Carlton’s umbrella policy with RLI, Carlton was

not covered because she did not procure the minimum amount of underlying coverage as required

by the umbrella policy. 30 RLI asserts that Carlton does not dispute the language of the policy.31

RLI argues that “the relationship between RLI and Carlton is controlled” by the policy and that

RLI “owes no separate duty to Carlton other than which flows from this contract.” 32 RLI contends

that Carlton’s intent or belief that she was covered under the policy is irrelevant given that the

language of the policy is unambiguous. 33 RLI claims that this Court “cannot consider the

expectations of insured or extrinsic evidence to vary the terms of the contract.” 34 RLI contends




       28
            Rec. Doc. 28-1 at n.1.
       29
            Rec. Doc. 28-1.
       30
            Id. at 6.
       31
            Id.
       32
            Id.
       33
            Id.
       34
            Id.

                                                5
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 6 of 16




that Carlton agreed to the underlying coverage requirements when she applied for her policy with

RLI. 35 According to RLI, it was Carlton’s responsibility to abide by those requirements. 36

       Next, RLI argues that Carlton has not stated a claim for estoppel, fraud, or unjust

enrichment. 37 RLI argues that there is “no Louisiana law requiring an insurer to investigate and to

confirm whether the insured maintained the underlying limits that the insured selected and

represented they would obtain with another insurer.” 38 Therefore, RLI contends that Carlton’s

estoppel claim is meritless. 39 RLI contends that Carlton failed to satisfy the heightened pleading

requirements for fraud under Federal Rule of Civil Procedure 9(b). 40 Additionally, RLI argues that

Carlton “simply has no plausible claim against RLI for fraud.” 41 Moreover, RLI argues that under

Louisiana law, “[t]here is no unjust enrichment claim as a matter of law when the claim is based

on an enforceable contract,” as exists here. 42

       Finally, RLI argues that Carlton’s claims under Louisiana Revised Statute § 22:41 must be

dismissed. 43 RLI claims that Section 22:41 does not create a cause of action but instead provides

for penalties in the case of a valid underlying claim. 44 RLI argues that to state a claim under Section


       35
            Id. at 7–8.
       36
            Id.
       37
            Id. at 8.
       38
            Id. at 8–9.
       39
            Id.
       40
            Id. at 9–10.
       41
            Id.
       42
            Id. at 10.
       43
            Id.
       44
            Id. at 10–11.

                                                   6
       Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 7 of 16




22:41, Carlton “must state a viable claim for breach of the RLI Umbrella Policy” which she has

failed to do. 45

B.      Carlton’s Arguments in Opposition to the Motion

        In opposition, Carlton argues that she “clearly stated” numerous causes of action in the

Amended Complaint, including “breach of contract; violation of the policyholder bill of rights;

estoppel; fraud; unjust enrichment and arbitrary and capricious.” 46

        Carlton argues that the instant motion to dismiss is premature because she does not have

“[b]asic documents,” “clearly putting [Carlton] in an unfair and prejudicial position of having to

defendant [sic] an argument whereby questions arose about the parties true intentions of coverage

from the outset.” 47 Carlton highlights that she filed a separate claim against her insurance agent

and agency and discovery is starting in that case. 48

        Moreover, Carlton contends that RLI has failed to show that the umbrella policy did not

provide coverage for her claims. 49 Carlton argues that “[a]t worst, [Carlton] would be subjected to

a gap in coverage” between her underlying policy and the umbrella policy minimum, “meaning

she would have to prove her damages exceed $500,000.00.” 50 Finally, Carlton argues that RLI is




        45
             Id.
        46
             Rec. Doc. 29 at 2.
        47
             Id. at 3.
        48
             Id.
        49
             Id. at 4–5.
        50
             Id. at 5.

                                                  7
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 8 of 16




estopped from now claiming that Carlton was not covered under the umbrella policy given that

RLI accepted Plaintiff’s premium payments. 51

C.      RLI’s Arguments in Further Support of the Motion

        In reply, RLI reasserts that the language of the policy at issue is clear and therefore must

be enforced as written. 52 RLI claims that Carlton has not stated a claim that may entitle her to relief

under the terms of the umbrella policy. 53 RLI further contends that Carlton’s argument that she

would at most be subjected to a gap in coverage is erroneous, as the policy specifically states that

it does not provide coverage where the policyholder failed to maintain the minimum UIM

coverage. 54 Moreover, RLI asserts that this Court may not consider extrinsic evidence, but must

only rely on the terms of the policy itself. 55

        Additionally, RLI argues that Carlton’s claims for “breach of contract, estoppel, fraud,

unjust enrichment, and arbitrary and capricious/violation of a statute are unsupported by Louisiana

law.” 56 RLI further claims that Carlton’s allegations are not supported by the facts of this case.57

Finally, RLI contends that the instant motion is not premature. 58




        51
             Id. at 6.
        52
             Rec. Doc. 33 at 1–2.
        53
             Id.
        54
             Id. at 2–3.
        55
             Id. at 4.
        56
             Id. at 4–5.
        57
             Id. at 5–6.
        58
             Id. at 6.

                                                   8
       Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 9 of 16




                                 III. Legal Standard on a Motion to Dismiss

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” 59 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.” 60 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face.” 61

        The “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” 62 The complaint need not contain detailed factual allegations, but it must offer more than

mere labels, legal conclusions, or formulaic recitations of the elements of a cause of action. 63 That

is, the complaint must offer more than an “unadorned, the defendant-unlawfully-harmed-me

accusation.” 64

        Although a court must accept all “well-pleaded facts” as true, a court need not accept legal

conclusions as true. 65 “[L]egal conclusions can provide the framework of a complaint, [but] they

must be supported by factual allegations.” 66 Similarly, “[t]hreadbare recitals of the elements of a




        59
             Fed. R. Civ. P. 12(b)(6).
        60
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
        61
           Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)) (internal quotation marks omitted).
        62
          Twombly, 550 U.S. at 555. Put another way, a plaintiff must plead facts that allow the court to draw a
“reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
        63
             Iqbal, 556 U.S. at 678.
        64
             Id.
        65
             Id. at 677–78.
        66
             Id. at 679.

                                                         9
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 10 of 16




cause of action, supported by mere conclusory statements” will not suffice. 67 If the factual

allegations are insufficient to raise a right to relief above the speculative level, or an “insuperable”

bar to relief exists, the claim must be dismissed.” 68

                                                IV. Analysis

        This is RLI’s second motion to dismiss. In denying the first motion to dismiss claims made

or which could have been made by Plaintiffs, the Court allowed Plaintiffs 14 days to amend their

complaints to address the deficiencies noted by the Court in the order denying the motion to

dismiss.69 Plaintiffs McCurley and Heidleberg did not amend their complaints. In its second

motion to dismiss, RLI noted that McCurley and Heidleberg failed to amend their complaints and

moved the Court to dismiss their claims against RLI. 70

        In the Amended Complaint, Carlton alleges two theories of liability. First, she alleges that

RLI erroneously denied her coverage under the terms of the umbrella policy and in doing so

breached the terms of the contract and arbitrarily and capriciously denied coverage. Second,

Carlton brings claims tangential to the terms of the policy, including estoppel, fraud, unjust

enrichment, and a violation of Section 22:41. The Court will address Carlton’s claims in turn.

A.      Whether Carlton was Covered Under the Umbrella Policy

        In its May 17, 2021 Order, this Court held that Carlton was not covered under the terms of




        67
             Id. at 678.

         Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-6470,
        68

2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).
        69
             Rec. Doc. 21.
        70
             Rec. Doc. 28-1 at n.1.

                                                      10
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 11 of 16




her policy with RLI at the time of the accident giving rise to this suit. 71 Specifically, this Court

found that Carlton did not maintain sufficient underlying coverage as required under the umbrella

policy with RLI. 72 In opposition to the instant motion, Carlton once again argues that RLI has

failed to show that the umbrella policy did not provide coverage for her claims. 73 Carlton argues

that “[a]t worst, [Carlton] would be subjected to a gap in coverage” between her underlying policy

and the umbrella policy minimum, “meaning she would have to prove her damages exceed

$500,000.00.” 74

        This argument is unpersuasive under the clear and unambiguous terms of the policy. Under

Louisiana law, “[a]n insurance policy is a contract between the parties and should be construed by

using the general rules of interpretation of contracts set forth in the Louisiana Civil Code.”75

“When the language in an insurance contract is clear and unambiguous the agreement must be

enforced as written. An insurance contract is to be construed as a whole, and one part thereof

should not be construed separately and at the expense of disregarding other sections or

provisions.” 76 While Carlton may be correct that Part IV of the policy provides for payment in the

event of a “gap” in coverage in certain scenarios, 77 Carlton ignores the fact that the policy’s

“Excess Uninsured/Underinsured Motorist Endorsement” specifically clarifies that Part IV does


        71
             See generally Rec. Doc. 21.
        72
             Id.
        73
             Rec. Doc. 29 at 4–5.
        74
             Id. at 5.
        75
             Mayo v. State Farm Mut. Auto. Ins. Co., 869 So. 2d 96, 99 (La. 2004).
        76
             Cent. Louisiana Elec. Co. v. Westinghouse Elec. Corp., 579 So. 2d 981, 985 (La. 1991) (internal citations
omitted).
        77
             Rec. Doc. 11-3 at 8.

                                                          11
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 12 of 16




not apply to excess Uninsured/Underinsured Motorists (“UIM”) coverage, as is at issue in this

case. 78 Therefore, the Court declines to revisit its May 17, 2021 Order and again holds that because

Carlton had insufficient underlying coverage at the time of the accident, she was not covered under

her umbrella policy with RLI.

          Given that Carlton was not covered under her policy with RLI at the time of the accident,

RLI did not breach the terms of the policy by denying Carlton coverage. 79 Further, without proving

coverage, Carlton cannot show that RLI arbitrarily denied her coverage. Therefore, Carlton has

not stated a claim for breach of contract or for arbitrary and capricious denial of coverage.

Accordingly, these claims must be dismissed.

    B. Whether Carlton Has Stated a Claim Related to the Policy

          Carlton further alleges that RLI: (i) was unjustly enriched because it accepted Carlton’s

premiums and then denied coverage; (ii) committed fraud by refusing coverage after accepting

such premiums; (iii) is estopped from denying coverage after accepting the premium payments;

and (iv) violated Section 22:41. For the reasons discussed below, Carlton cannot prevail on these

claims.

          First, Carlton’s unjust enrichment claim fails as a matter of law. Louisiana Civil Code

Article 2298 provides that:

          A person who has been enriched without cause at the expense of another person is
          bound to compensate that person. The term “without cause” is used in this context
          to exclude cases in which the enrichment results from a valid juridical act or the
          law. The remedy declared here is subsidiary and shall not be available if the law
          provides another remedy for the impoverishment or declares a contrary rule.


          78
               Rec. Doc. 7-3 at 14–15.

           Louque v. Allstate Ins. Co., 314 F.3d 776, 782 (5th Cir.2002) (“To state a claim for breach of an insurance
          79

contract under Louisiana law, a plaintiff must allege a breach of a specific policy provision.”).

                                                         12
         Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 13 of 16




The requisite elements of a claim for unjust enrichment are: (1) an enrichment; (2) an

impoverishment; (3) a connection between the enrichment and the impoverishment; (4) an absence

of justification or cause for the enrichment and impoverishment; and (5) no other remedy at law. 80

          The Louisiana Supreme Court has provided that “the remedy of unjust enrichment is

subsidiary in nature, and shall not be available if the law provides another remedy.” 81 Unjust

enrichment is “only applicable to fill a gap in the law where no express remedy is provided.”82

Further, “the mere fact that a plaintiff does not successfully pursue another available remedy” does

not provide the plaintiff with the right to recover under the theory of unjust enrichment. 83 Here,

Carlton and RLI entered into an enforceable insurance contract. Given that Carlton has a remedy

under Louisiana law, Carlton cannot state a claim for unjust enrichment.

          Carlton has likewise failed to state a claim for fraud. Under Louisiana law, “[f]raud is a

misrepresentation or a suppression of the truth made with the intention either to obtain an unjust

advantage for one party or to cause a loss or inconvenience to the other.” 84 A claim for fraud is

subject to heightened pleading standards pursuant to Federal Rule of Civil Procedure 9(b). The

Fifth Circuit “interprets Rule 9(b) strictly” and requires “a plaintiff pleading fraud to specify the

statements contended to be fraudulent, identify the speaker, state when and where the statements




          80
               Baker v. Maclay Props. Co., 94-1529, p. 18 (La. 1/17/95); 648 So. 2d 888.
          81
               Walters v. MedSouth Rec. Mgmt., LLC, 2010-0353 (La. 6/4/10), 38 So. 3d 243, 244.

           Id. (citing Mouton v. State, 525 So.2d 1136, 1142 (La. App. 1st Cir. 1998), writ denied, 526 So.2d 1112
          82

(La. 1988)).
          83
               Id.
          84
               Barbe v. Ocwen Loan Servicing, LLC, 383 F. Supp. 3d 634, 646 (E.D. La. 2019) (citing La. Civ. Code art.
1953).

                                                           13
      Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 14 of 16




were made, and explain why the statements were fraudulent.” 85 In the Amended Complaint,

Carlton does not satisfy this heightened pleading standard. Instead, Carlton summarily alleges that

“RLI has committed fraud upon Kathi Carlton by taking her premiums for five plus years and now

at the time of an excess UM claim, takes the position there is no coverage.” 86 Therefore, Carlton

has not stated a claim for fraud.

        Next, Carlton alleges that “RLI is estopped from precluding UM coverage for Kathi

Carlton” because “Louisiana law provides that an insurer has a duty to investigate” and “[i]f the

insurer is aware of facts, like the amount of underlying limits, which a reasonable investigation

would have uncovered, failure to take such an action constitutes a waiver.” 87 As an initial matter,

under Louisiana law, insurers “have no independent duty to determine the needs of the insured” or

to “verify whether [an insured] was carrying the requisite insurance.” 88 Carlton has failed to point

to a provision of the policy or a statute that creates a duty for RLI to investigate or verify the

sufficiency of Carlton’s underlying coverage.

        Moreover, to bring an estoppel claim under Louisiana law, Carlton must establish: “(1) [a]

representation by conduct or work; (2) justifiable reliance thereon; and (3) a change of position to

one's detriment because of the reliance on such representation.” 89 “Estoppel is disfavored in




        85
          Dorsey v. Portfolio Equities, Inc., 540 F.3d at 339 (quoting Herrmann Holdings Ltd. v. Lucent Techs. Inc.,
302 F.3d 552, 564–65 (5th Cir. 2002)) (internal quotation marks omitted).
        86
             Rec. Doc. 22 at 4.
        87
             Id.
        88
           Progressive Paloverde Ins. Co. v. Est. of Jenkins, No. 19-12840, 2021 WL 638119, at *3 (E.D. La. Feb.
18, 2021) (Barbier, J.).
        89
             Orleans Par. Sch. Bd. v. Lexington Ins. Co., 2012-1686 (La. App. 4 Cir. 6/5/13), 118 So. 3d 1203, 1222.

                                                         14
     Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 15 of 16




Louisiana law and rarely applied.” 90 While Carlton contends that RLI accepted premiums and

therefore cannot now claim that Carlton is not covered under the policy, she has failed to show

that RLI engaged in any conduct that caused her to change her position to her detriment. RLI

“simply cannot be held liable for [Carlton]’s own failure to read the contents” of her policy, or for

Carlton’s “failure to inquire” about the minimum underlying coverage required. 91

       Finally, while Carlton claims that “RLI violated [her] policyholder bill of rights under

[Section 22:41],” Section 22:41 provides standards for a policyholder bill of rights and does not

create its own causes of action separate from those available under Louisiana statutes. Given that

Carlton has failed to point to a specific statute that RLI violated by denying her claim, Carlton’s

Section 22:41 claim is dismissed.

                                                V. Conclusion

       For the foregoing reasons, Carlton has not stated a claim for breach of contract or for

arbitrary and capricious denial of coverage. Carlton also has not stated a claim against RLI for

unjust enrichment, fraud, estoppel, or a violation of Section 22:41. Therefore, these claims must

be dismissed. Accordingly,




       90
            Id. at 1023.
       91
            Progressive Paloverde Ins. Co., 2021 WL 638119, at *4.

                                                       15
     Case 2:21-cv-00272-NJB-JVM Document 35 Filed 08/02/21 Page 16 of 16




       IT IS HEREBY ORDERED that RLI Insurance Company’s “Motion to Dismiss” 92 is

GRANTED.

       IT IS FURTHER ORDERED that considering Plaintiffs McCurley and Heidleberg did

not amend their complaints to allege claims against RLI, as allowed by the Court in its order

denying RLI’s first motion to dismiss, any claims McCurley and Heidleberg may have had against

RLI are dismissed with prejudice.

       NEW ORLEANS, LOUISIANA, this 31st
                                    ___ day of July, 2021.



                                                  _________________________________
                                                  NANNETTE JOLIVETTE BROWN
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




       92
            Rec. Doc. 28.

                                             16
